Title: To Alexander Hamilton from Ezekiel Gilbert, 18 September 1795
From: Gilbert, Ezekiel
To: Hamilton, Alexander


Hudson [New York] September 18, 1795. “The appointment of a new Sheriff for Columbia will take place at the meeting of the Council next week. As I consider the Office of Sheriff, decidedly, the most influential of any other in the County, and feel the Importance of placing it in proper hands … permit me to suggest my Sentiment.… Among the Competitors for the Office I do most Sincerely hope Capt Peter B Ten Broeck may have it.… If you consider this Appointment, civilly, and politically, of as much Consequence as I do … you will not fail bringing into the View of the President of the Council my Judgt. upon this point….”
